Citation Nr: 0901745	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  08-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 
 
2.  Entitlement to service connection for ulcerative colitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served in the U. S. Army Reserves between July 
2000 and January 2006.  He was determined to be medically 
unfit for retention due to ulcerative colitis and herniated 
lumbar disc.  The appellant had verified active duty for 
training (ACDUTRA) and/or inactive duty for training 
(INACDUTRA) from August 12, 2001 to August 15, 2001, December 
20, 2002 to December 22, 2002, November 30, 2003 to December 
12, 2003, and from December 16, 2003 to December 19, 2003. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2007 
rating decision of the VA Regional Office in St. Petersburg, 
Florida that denied service connection for lumbar spine 
degenerative disc disease and ulcerative colitis.

The appellant was afforded a personal hearing at the RO in 
July 2008 before the undersigned Veteran's Law Judge sitting 
at St. Petersburg, Florida.  The transcript is of record.  

The record reflects that following the statement of the case 
in December 2007, private clinical records were received 
pertaining to treatment for a back disorder and ulcerative 
colitis.  A statement from the appellant's wife in support of 
his claim was also submitted for consideration.  The 
appellant has waived consideration of the additional evidence 
by the agency of original jurisdiction.  Therefore, the Board 
can consider this evidence in the first instance without 
returning it to the RO for a supplemental statement of the 
case. See 38 C.F.R. §§ 19.38(b) (3), 20.1304(c) (2008). 




FINDINGS OF FACT

1.  The record does not document that the veteran injured his 
back during a period of ACDUTRA or INADUTRA, or that 
degenerative disc disease was incurred during ACDUTRA.

2.  Ulcerative colitis clearly and unmistakably existed prior 
to ACDUTRA and did not permanently increase in severity 
therein.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by ACDUTRA or INACDUTRA. 38 
U.S.C.A. §§ 101(24), 110, 1131, 1153, 5103A, 5107 (West 2002 
& Supp 2008); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2008).

2.  Ulcerative colitis clearly and unmistakably pre-existed 
ACDUTRA or INACDUTRA and was no aggravated thereby. 38 
U.S.C.A. §§ 101(24), 110, 1131, 1153, 5103A, 5107 (West 2002 
& Supp 2008); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he now has a low back disorder 
and ulcerative colitis as the result of injury and/or 
aggravation during ACDUTRA for which service connection 
should be granted.  He presented testimony on personal 
hearing in July 2008 to the effect that he injured his back 
in December 2000 while shoveling snow at his drill site in 
rural upstate New York.  He stated that he developed groin 
pain for which he was prescribed anti-inflammatories and pain 
pills.  The appellant related that while jumping off a diving 
board in January 2001, he thought he pulled his groin again, 
and that this precipitated left leg pain and numbness and 
urinary incompetence.  He said that he subsequently received 
Magnetic Resonance Imaging (MRI) that disclosed that 'a disc 
had been blown' which ended up 'pushing into nerves' for 
which he went to a surgeon.  He related that he underwent 
surgery in March 2001 which left him with lumbar instability 
ongoing pain problems.  The appellant stated that he was not 
on any official orders at the time of the injury, but said 
that it did count toward a certain amount of continued 
medical education that he was required to maintain with the 
Army as a physician's assistant.  He said that he had not 
back problems prior to that time.  

The appellant testified that he had had an episode of 
diarrhea with some blood in it in 1993, but that it had 
dissipated with no more symptoms thereafter.  He stated that 
after activation of his Reserves training, he became sick 
with ulcerative colitis in 2001, and had progressive symptoms 
for which he was hospitalized, and placed on continuing 
chemotherapy.

Preliminary Considerations - VA's Duty to Assist the 
Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2006 that fully 
addressed the required notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained extensive private treatment 
records as well as training clinical and personnel records.  
A VA examination was conducted in January 2007.  The 
appellant has submitted statements in support of his the 
claims.  He was afforded a personal hearing in July 2008.  
Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Consequently, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claims of entitlement to service 
connection degenerative disc disease of the lumbar spine and 
ulcerative colitis. See Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App.  The claims are ready to be considered 
on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA), or injury 
incurred while performing inactive duty training (INACDUTRA). 
38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002 & Supp. 
2008).  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.306 (2008).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Factual Background

Private clinical records dating from February 2001 reflect 
that the appellant was treated for unspecified right upper 
back pain.  He was afforded MRI that was interpreted as 
showing dehydration of disc material at L4-5 with right sided 
extrusion into the right foramina with impression on the 
exiting nerve roots for which he underwent a laminectomy the 
following month.  Subsequent private medical records show 
continuing follow-up and treatment for what was reported in 
February 2003 as "persistent unremitting low back pain.  At 
that time, it was advised that he be excused from military 
service.  

A private clinical report dated in July 2003 stated that the 
appellant had a history of chronic ulcerative colitis 
diagnosed approximately 10 years before.  It was recorded 
that according to the appellant, it was initially revealed to 
pancolitis although all subsequent colonoscopies in recent 
years had disclosed only left sided disease.  The physician 
related that the appellant had had a four year symptom-free 
interval until approximately six months before, subsequent to 
which he had been placed on multiple courses of steroids as 
well as other medication.  It was noted that the appellant 
did admit to discontinuing "6-MP" between January 2002 and 
January 2003.  Subsequent private medical records show 
continuing follow-up and treatment for ulcerative colitis.  

On VA examination in January 2007, it was reported that the 
appellant's ulcerative colitis symptoms had first begun 1993 
when he presented with bloody diarrhea.  It was recorded that 
it initially resolved but that symptoms had recurred 
ultimately leading to the diagnosis of ulcerative colitis 
following colonoscopy.  Following examination, impressions of 
lumbar disc disease and ulcerative colitis were rendered.  

One of the appellant's private physicians, D. T. R, M.D., 
wrote in July 2008 that he had been a patient since 2005.  He 
stated the appellant developed ulcerative colitis in 2001 and 
that it was more likely than not a result of post 9/11 
activation and mobilization as an Army reservist.  

Received in October 2008 was a clinical report dated in 
February 2001 from B. S., M. D., of Catskill Physical 
Medicine and Rehabilitation stating that the appellant voiced 
complaints of upper right and lower back pain radiating into 
the right hip that became worse as the day progressed.  It 
was reported that he was a physician's assistant and was 
having difficulty sitting and taking a history.  Dr. B. 
stated that the pain had been present for approximately one 
month without a history of trauma.  In June 2001, it was 
recorded that the appellant called in with complaints of pain 
into the leg, thigh, calf and foot.  The physician related 
that while working in the emergency room the previous 
Saturday, the appellant had been relocating a shoulder when 
he experienced severe back pain.  It was noted that he had a 
history of back surgery after which his back had "quieted 
down" and he was doing well.  A current diagnosis of lumbar 
strain resulting from a work-related injury that occurred on 
June 23rd was provided.  

In a statement dated in September 2008, the appellant's wife 
attested to her knowledge of pain in the appellant's hip in 
December 2000.  She wrote that at the time, he was a 
commissioned officer and actively drilling for the U. S. Army 
Reserves.  

Legal Analysis

1.  Low back degenerative disc disease.

At the outset, the Board observes that although the appellant 
joined the U.S. Army Reserves in mid 2000, there are no 
records that document that he was performing military duty in 
December 2000, as he testified, or any record that shows that 
he was treated for back injury at that time.  During his 
hearing in July 2008, he stated that he would obtain a pay 
statement or other documentation that would verify duty 
status on that occasion, but none has been forthcoming to 
date.  Consequently, there is nothing in the record that 
corroborates duty status prior to August 12, 2001.  Private 
clinical records that he himself submitted indicate that he 
developed back pain in December 2000 without a history of 
trauma.  No private clinical entry ascribes back pain to an 
incident of military duty.  Consequently, there is no 
clinical record that corroborates the appellant's history of 
injury during a period of ACDUTRA or INACDUTRA.  
Additionally, there is no documentation showing that the 
appellant reinjured his back during a period of ACDUTRA or 
INACDUTRA.  In fact, upon treatment for low back complaints 
in June 2001, prior to the first verified period of ACDUTRA 
or INACDUTRA, his personal physician clearly stated that the 
appellant's most recent episode of back complaints had 
derived from a work-related injury.  Under the circumstances, 
the Board cannot find that current low back disability is 
related to ACDUTRA or INACDUTRA, and service connection must 
be denied.  .

2.  Ulcerative colitis

As to this matter, the Board finds that although one of the 
appellant's private physicians, Dr. D. R., stated in July 
2008 that ulcerative colitis developed in 2001, this is 
clearly erroneous.  Actual clinical records from the 
appellant's treating physicians in 2003 state that the 
disease had been diagnosed back in 1993, which is also at 
odds with the veteran's testimony.  The clinical records 
detail a long history of ulcerative colitis that had been 
verified by colonoscopies over the years.  The record 
indicates that while the disease had been quiescent for 
approximately four years prior to an exacerbation in late 
2002 or early 2003, it is shown that ulcerative colitis 
clearly and unmistakably existed prior to activation on 
ACDUTRA.  The question then becomes whether or not whether 
such disability was aggravated during training beyond normal 
progression of the disease process. See VAOPGCPREC 3-2003 
(July 16, 2003) (VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service).  Considering the evidence of record in light of the 
above factual context and criteria, the Board finds that 
aggravation of pre-existing ulcerative colitis may not be 
conceded.

Dr. D. R. wrote in July 2008 that ulceration colitis was more 
likely than not a result of post 9/11 [2001] activation and 
mobilization as an Army reservist.  The Board finds, however, 
that this opinion is compromised first and foremost by the 
fact that ulcerative colitis had been clinically diagnosed at 
least eight years earlier than 2001.  Moreover, by his own 
admission, the physician stated that the appellant had not 
become his patient until 2005.  The Board finds that when his 
opinion is considered with the appellant's testimony on 
personal hearing, it appears that it is based on the 
appellant's own history of the disease process that is not 
corroborated by the clinical record.  A medical opinion based 
on an inaccurate factual premise is not probative. Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record. Miller v. West, 11 
Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional. LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Therefore, the Board finds that 
Dr. D. R.'s opinion is not probative and is therefore 
insufficient to support the appellant's contentions of 
ulcerative colitis incurred in or aggravated by training.  
There is no other clinical evidence in the record that 
supports a finding that ulcerative colitis permanently 
increased in severity as the result of ACDUTRA.

The evidence in its entirety thus supports a finding that the 
appellant clearly and unmistakably had ulcerative colitis 
prior to entering ACDUTRA, but that it was not aggravated 
thereby.  Under the circumstances, service connection for 
ulcerative colitis is denied.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claims and that 
the benefit of the doubt doctrine does not apply. See 38 
U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
57 (1991).


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.

Service connection for ulcerative colitis is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


